Claimant has an award for the permanent loss of use of the left eye, from which an appeal has been taken. He is a physician and was working as an interne in a hospital, which was his employer. While attending a patient, who had been operated upon and was suffering from an acute C\ C. urethritis, the gonococcus germs got upon claimant’s hand and thence into his eye causing a gonnorheal infection necessitating the enucleation and the resultant total loss of vision. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.